DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07 October 2022 has been entered.
 
Response to Arguments
Applicant's arguments filed 07 October 20222 have been fully considered but they are not persuasive.
Applicant asserts that the combination of Nishi, Hara, and Shionoya and the combination of Nakata, Hara, and Shionoya fails to disclose the amended claim that requires “detect[ing] a specific subject element according to an imaging scene mode from a plurality of subject elements included in the subject captured by the image sensor.”  However, the Examiner respectfully disagrees.
Shionoya discloses a control unit (Fig. 5, 70) that detects a specific subject element according to an imaging scene mode (Fig. 10, S21; Fig. 14, where subjects O1-O3 are detected as main subjects in a moving image mode, [0121]).  Additionally, Shionoya discloses in Fig. 14 that only subjects O1 and O2 of the three detected subjects are chosen as the plurality of unit regions in the first image capturing region (regions 200 and 201, respectively, are set as the main capturing regions, choosing only a specific subject area out of the total detected subjects.)  This practice satisfies the limitations of the amended claim, and is part of the invention as already previously combined with both Nishi and Nakata.  Accordingly, the rejection is still considered proper and is maintained.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nishi (WO 2014192152 A1) in view of Hara, et al. (US 20070058064 A1) and further in view of Shionoya, et al. (WO 2015001646 A1.)
	Note: For greatest clarity, the following US equivalent documents of the above Japanese WIPO publications will be used for citations in the following rejections:  Nishi (US 20160112644 A1) & Shionoya, et al. (US 20160142645 A1.)

	Regarding claim 1, Nishi discloses an electronic device (1), comprising:
an image sensor (100) having a plurality of unit regions arranged in a row direction (shown in Fig. 2);
a display (50) that displays an image of a subject captured in a first image-capturing region among the plurality of unit regions in the image sensor (Figs. 11 and 12 illustrate two designated different image capturing regions in image sensor 100); and
a control unit (70) that controls the image sensor (100) so as to set image-capturing conditions for the first image-capturing region (Fig. 11 shows, for example, setting an exposure condition (ISO sensitivity) for image capturing region 511 [0065, 0096, 0097]) to be different from image-capturing conditions for a second image-capturing region of the image sensor (Fig. 12 shows, for example, setting an exposure condition (ISO sensitivity) for image-capturing region 512 which can be different from the settings for region 511, [0090 - 0092, 0098 - 0101]), wherein:
each unit region of the plurality of unit regions (regions shown, for example, in Fig. 10) of the image sensor includes at least a first pixel and a second pixel, which are arranged in the row direction (pixels shown in rows in Figs. 2/3),
the first pixel (pixel as defined by the dotted box at position (1,1) in Fig. 3) has a first photoelectric conversion part (photodiode, 104) that converts light into an electric charge [0037] and a first transfer part (select transistor, 305) that transfers electric charge converted by the first photoelectric conversion part (the select transistor transfers charges originally output by the photodiode 104 onto the output line 309), 
the second pixel (pixel at position (1,2) in Fig. 3) has a second photoelectric conversion part (photodiode, 104, for pixel at position (1,2)) that converts light into an electric charge [0037] and a second transfer part (select transistor, 305, for pixel at position (1,2)) that transfers electric charge converted by the second photoelectric conversion part (the select transistor transfers charges originally output by the photodiode 104 onto the output line 309),
the first pixel and the second pixel are connected to a common output signal line so that a signal read out from the first pixel and a signal read out from the second pixel are output on the common output signal line (all pixels in the row are read out on the common output line 309),
the first transfer part is connected to a first control line (308 for the pixel at position (1,1)) to which a control signal is output to control the first transfer part (the select transistor 305 is individually pulsed via S decoder, [0049]; select transistors connected to non-shared control lines shown in Fig. 3),
the second transfer part is connected a second control line (308 for the pixel at position (1,2)), different from the first control line (select transistor 305 of second pixel is connected to a different control line that the other pixels in the row), where a control signal to control the second pixel is output (individually controlled from S decoder, [0049.])

However, Nishi fails to disclose that a plurality of images are taken of the subject and that the setting of the image capturing condition for each of the regions are selected from the plurality of images displayed on the display, as required by the instant claim.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Hara, et al. (hereafter, “Hara.”)
Hara discloses a camera for adjusting capturing parameters of an image displayed on a displayed, similar to Nishi.  Additionally, Hara discloses a display (16) that displays a plurality of images (31 - 34, 41 - 44) of a subject (child, [0062]) captured in a first image-capturing region among the plurality of unit regions in the image sensor (12); and
a control unit (18) that controls the image sensor (12) so as to set image-capturing conditions (Fig. 3, -2EV to +1EV) for the first image-capturing region by using an image selected from the plurality of images displayed on the display (selecting one of the multiple images (32/33/34) shown on the display adjusts the live view capture image 31.)  Hara discloses that the use of this process showing these multiple images in a user-friendly interface to adjust camera parameters allows users with limited image capture knowledge to intuitively and efficiently adjust camera parameters and obtain a preferred image [0009 - 0012.]
This process can similarly be incorporated with the invention of Nishi.  By providing a plurality of “sample” images as shown in Hara, the system can immediately show to the user how certain adjustments (such as adjustments to ISO or shutter speed, as disclosed in Nishi) will affect the whole image or the image region.  From there, the user can choose the one that looks best for final capture in a user-friendly interface without need to individually cycle through every option to see what the final result will be.
Therefore, it would be obvious to one of ordinary skill in the art to incorporate using a plurality of images and allow for adjusting the parameters based on a selected image of the plurality of images in order to easily and efficiently find and adjust camera parameters, even when the user has limited knowledge of photography.

Lastly, while the combination of Nishi and Hara discloses separating the image into regions, the references fail to disclose automatically detecting a specific subject element according to a scene mode from a plurality of subject elements and sets the area among the plurality of unit regions as the first image-capturing region, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Shionoya, et al. (hereafter, “Shionoya.”)
Shionoya discloses an image capturing apparatus (1) that divides the images into regions and sets the image capturing conditions of each region to be different from one another (Fig. 10), similar to Nishi.  Additionally, Shionoya discloses that it automatically detects the main subjects in the image (S21), sets the region to be changed based on the detected subject (S22), and then sets the image capturing condition only to the detected subject (S23.)  Shionoya also discloses that the system can select a specific subject (O1 and O2 in Fig. 14) among the detected subjects (O1-O3 in Fig. 14) to be set as an area of unit regions (200/201) among the plurality of unit regions in the image sensor (113A).
This process could similarly be included with the combination of Nishi and Hara.  Shionoya allows the camera to obtain and track a specific subject, such as people playing soccer as shown in the example of Shionoya (Fig. 11, 14.)  Then the specific image adjustments disclosed in Nishi can be specifically performed on the detected region in Shionoya to increase the quality of the subject in the image without affecting the brightness/color/tone of the remainder of the image.
Therefore, it would be obvious to one of ordinary skill in the art to include the subject detection of Shionoya in order to obtain a better image of the subject of the image.

Regarding claim 2, the combination satisfies claim 1, wherein Nishi discloses the control unit determines the image-capturing conditions for the first image-capturing region (Fig. 8, S6), based on the subject captured in the first image-capturing region (Fig. 8, S4) and an image-capturing mode set in the image sensor (Fig. 8, S5).
 
Regarding claim 3, the combination satisfies claim 1, wherein Hara, as combined, discloses an image processing unit (DSP, 15) that generates a candidate image (32 - 34, 41 - 44) by varying the image-capturing conditions for the first image-capturing region determined by the control unit (Fig. 3, -2EV to +1EV.)

Regarding claim 4, the combination satisfies claim 3, wherein Hara, as combined, discloses the image processing unit (15) generates a plurality of candidate images (32 - 34, 41 - 44) having varying stages of the image-capturing conditions for the first image-capturing region (Fig. 3, -2EV to +1EV.)

Regarding claim 5, the combination satisfies claim 3, wherein Hara, as combined, discloses the image-capturing conditions are at least one of luminance and chroma (brightness adjustment, Fig. 3); and
the image processing unit generates a plurality of candidate images having varying stages of the luminance or the chroma (Fig. 3, -2EV to +1EV.)

Regarding claim 6, the combination satisfies claim 3, wherein Hara, as combined, discloses the image processing unit (15) generates a captured image before a change in the image-capturing conditions for the first image-capturing region as a reference image and also generates the candidate image after the change in the image-capturing conditions for the first image-capturing region (Fig. 3, 33, “Present” image is the current unchanged image as a reference.)
 
Regarding claim 7, the combination satisfies claim 6, wherein Hara, as combined, discloses the image processing unit (15) generates the reference image (33, 43) and an image having a luminance different (32, 34; 41, 42, 44) from a luminance of the reference image (shown in Fig. 3.)
 
Regarding claim 8, the combination satisfies claim 6, wherein Hara, as combined, discloses the image processing unit (15) generates the reference image (33, 43) and Nishi discloses an image having a chroma different from a chroma of the reference image [0076.]

Regarding claim 10, the combination satisfies claim 1, wherein Nishi discloses each unit region of the plurality of unit regions includes a third pixel (pixel at position (1,3) in Fig. 3) that is connected to the common output signal line (309), 
the third pixel has a third photoelectric conversion part (photodiode, 104, for pixel at position (1,3)) that converts light into an electric charge [0037] and a third transfer part (select transistor, 305, for pixel at position (1,3)) that transfers electric charge converted by the third photoelectric conversion part (the select transistor transfers charges originally output by the photodiode 104 onto the output line 309),
the third transfer part is connected to a third control line to which a control signal is output to control the third transfer part (decoder line 308 connected to the select transistor 305 of pixel 1,3) [0049, 0051.]

Claims 1 and 10 - 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata, et al. (US 20120113290 A1) in view of Hara and further in view of Shionoya.
	Regarding claim 1, Nakata, et al. (hereafter, “Nakata”) discloses an electronic device (Fig. 19, 400), comprising:
an image sensor (410/Fig. 4, 100; [0238]) having a plurality of unit regions arranged in a row direction (DPC-A to DPC-D, shown in Figs. 6 and 16);
a display that displays an image of a subject captured in a first image-capturing region among the plurality of unit regions in the image sensor [0243]; and
each unit region of the plurality of unit regions (regions DPC-A to DPC-D shown, for example, in Figs. 6/16) of the image sensor includes at least a first pixel and a second pixel, which are arranged in the row direction (DPC-A and DPC-B are adjacent to each other in a row direction, Fig. 6; all DPC regions are shown adjacent in a row direction in Fig. 16D),
the first pixel (DPC-A, Figs. 6/16) has a first photoelectric conversion part (Fig. 14, photodiode, 111-A) that converts light into an electric charge [0150] and a first transfer part (transfer transistor, 112-A) that transfers electric charge converted by the first photoelectric conversion part [0181], 
the second pixel (DPC-B, Figs. 6/16) has a second photoelectric conversion part (Fig. 14, photodiode, 111-B) that converts light into an electric charge [0150] and a second transfer part (transistor, 112-B) that transfers electric charge converted by the second photoelectric conversion part [0181],
the first pixel and the second pixel are connected to a common output signal line so that a signal read out from the first pixel and a signal read out from the second pixel are output on the common output signal line (divided pixel regions DPC-A-D are output and readout through common vertical signal line 116; Fig. 14),
the first transfer part (112-A) is connected to a first control line (LTxA) to which a control signal is output to control the first transfer part (LTxA controls transfer of transistor 112-A, [0177]),
the second transfer part (112-B) is connected a second control line (LTxB), different from the first control line (LTxB is different from LTxA), where a control signal to control the second pixel is output (LTxB controls transfer of transistor 112-B, [0177.])

However, while Nakata discloses a control unit (CPU, Fig. 7), the reference fails to disclose the control unit controlling parameters as claimed and also fails to disclose that a plurality of images are taken of the subject and that the setting of the image capturing condition for each of the regions are selected from the plurality of images displayed on the display, as required by the instant claim.  Despite this, the Examiner maintains that such an operation would be obvious to one of ordinary skill in the art, as taught by Hara, et al. (hereafter, “Hara.”)
Hara discloses a handheld imaging device, similar to Nakata.  Additionally, Hara discloses a display (16) that displays a plurality of images (31 - 34, 41 - 44) of a subject (child, [0062]) captured in a first image-capturing region among the plurality of unit regions in the image sensor (12); and
a control unit (18) that controls the image sensor (12) so as to set image-capturing conditions (Fig. 3, -2EV to +1EV) for the first image-capturing region to be different from image-capturing conditions for a second image-capturing region of the image sensor by using an image selected from the plurality of images displayed on the display (selecting one of the multiple images (32/33/34) shown on the display sets the capture parameters for the regions shown and adjusts the live view capture image 31.)  Hara discloses that the use of this process showing these multiple images in a user-friendly interface to adjust camera parameters allows users with limited image capture knowledge to intuitively and efficiently adjust camera parameters and obtain a preferred image [0009 - 0012.]
Similar to the previous rejection, this process can similarly be incorporated with the invention of Nakata.  By providing a plurality of “sample” images as shown in Hara, the system can immediately show to the user how certain adjustments (such as adjustments to ISO or shutter speed, as disclosed in Nishi) will affect the whole image or the image region.  From there, the user can choose the one that looks best for final capture in a user-friendly interface without need to individually cycle through every option to see what the final result will be.
Therefore, it would be obvious to one of ordinary skill in the art to incorporate using a plurality of images and allow for adjusting the parameters based on a selected image of the plurality of images in order to easily and efficiently find and adjust camera parameters, even when the user has limited knowledge of photography.

Lastly, while the combination of Nakata and Hara discloses separating the image into regions, the references fail to disclose automatically detecting a specific subject element from a plurality of subject elements and sets the area as the first image-capturing region, as required by the instant claim.  Despite this, the Examiner maintains that such an element would be obvious to one of ordinary skill in the art, as taught by Shionoya, et al. (hereafter, “Shionoya.”)
Shionoya discloses an image capturing apparatus (1), similar to Nakata.  Additionally, Shionoya discloses that it automatically detects the main subjects in the image (S21), sets the region to be changed based on the detected subject (S22), and then sets the image capturing condition only to the detected subject (S23.)  Shionoya also discloses that the system can select a specific subject (O1 and O2 in Fig. 14) among the detected subjects (O1-O3 in Fig. 14) to be set as an area of unit regions (200/201) among the plurality of unit regions in the image sensor (113A).
This process could similarly be included with the combination of Nakata and Hara.  Shionoya allows the camera to obtain and track a specific subject, such as people playing soccer as shown in the example of Shionoya (Fig. 11, 14.)  Then the specific image adjustments disclosed in Hara can be specifically performed on the detected region in Shionoya to increase the quality of the subject in the image without affecting the brightness/color/tone of the remainder of the image.
Therefore, it would be obvious to one of ordinary skill in the art to include the subject detection of Shionoya in order to obtain a better image of the subject of the image.

Regarding claim 10, the combination satisfies claim 1, and further Nakata discloses each unit region of the plurality of unit regions (DPC-A to DPC-D) includes a third pixel (DPC-C) that is connected to the common output signal line (116), 
the third pixel has a third photoelectric conversion part (photodiode, 111-C) that converts light into an electric charge [0150] and a third transfer part (transistor, 112-C) that transfers electric charge converted by the second photoelectric conversion part [0181],
the third transfer part (112-C) is connected a second control line (LTxC) where a control signal to control the second pixel is output (LTxC controls transfer of transistor 112-C, [0177.])

Regarding claim 11, the combination satisfies claim 1, wherein Nakata discloses the first pixel (DPC-A) has a first floating diffusion (FD-A, Fig. 14) to which the electric charge from the first photoelectric conversion part (111-A) is transferred by the first transfer part (112-A) [0181] and a first reset part (reset transistor, 113-A) that resets the potential of the first floating diffusion [0178, 0153-0154],
the second pixel (DPC-B) has a second floating diffusion (FD-B, Fig. 14) to which the electric charge from the second photoelectric conversion part (111-B) is transferred by the second transfer part (112-B) [0181] and a second reset part (113-B) that resets the potential of the second floating diffusion [0178],
the first reset part (113-A) is connected to a first reset control line (LRSTA) to which a control signal is output to control the first reset part [0178], and
the second reset part (113-B) is connected to a second reset control line (LRSTB) to which a control signal is output to control the second reset part [0178.]

Regarding claim 12, the combination satisfies claim 10 and further Nakata discloses wherein:
the third pixel (DP-C) has a third floating diffusion (FD-C, Fig. 14) to which the electric charge from the third photoelectric conversion part (111-C) is transferred by the third transfer part (112-C) [0181] and a third reset part (113-C) that resets the potential of the third floating diffusion [0178], and
the third reset part (113-C) is connected to a third reset control line (LRSTC) to which a control signal is output to control the third reset part [0178.]

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Dwight Alex C Tejano whose telephone number is (571)270-7200. The examiner can normally be reached M-F 10AM-6PM with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Dwight Alex C. Tejano/
Examiner
Art Unit 2698



/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698